DETAILED ACTION
Receipt is acknowledged of applicant’s Amendment/Remarks filed 4/25/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1, 2 and 8 have been amended.  Claims 4-6 have been cancelled.  No claims are newly added.  Accordingly, claims 1-3 and 7-10 remain pending in the application.  Claims 9 and 10 stand withdrawn from further consideration, with traverse.  Claims 1-3, 7 and 8 are currently under examination.

Information Disclosure Statement
	The IDS dated 4/12/2022 has been considered.  A signed copy is enclosed herewith.

Withdrawn Objections/Rejections
Applicant’s amendment renders the objections of claims 3-6 and 8 moot.  Specifically, each of the claims have either been cancelled or amended according to the examiner’s suggestions.  Thus, said objections have been withdrawn.

Applicant’s amendment renders the rejections of claims 2 and 8 under 35 USC 112(b) moot.  Specifically, each of the claims have been amended to remedy the indefinite issues.  Thus, said rejections have been withdrawn.

Maintained Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2 7 and 8 stand rejected under 35 U.S.C. 103 as being unpatentable over Bertero et al. (“Vascular stiffness mechanoactivates YAP/TAZ-dependent glutaminolysis to drive pulmonary hypertension”, The Journal of Clinical Investigation, September 2016, Vol.  126, No. 9, pp. 3313-3335; hereafter as “Bertero”) in view of Hanes et al. (US 2017/0209387 A1, Jul. 27, 2017, hereafter as “Hanes”).
	The instant invention is drawn to a therapeutic particle comprising a biocompatible polymer, a YAP1/WWRT1 inhibiting agent and a glutaminase inhibiting agent; wherein the YAP1/WWRT1 inhibiting agent is verteporfin, or a salt, prodrug, or derivative thereof; and wherein the glutaminase inhibiting agent is CB-839, or a salt, prodrug, or derivative thereof.
	Regarding instant claim 1, Bertero teaches the crucial connection of YAP/TAZ (or WWRT1) mechanoactivation to the glutaminolytic enzyme GLS1 in pulmonary vascular stiffness and pulmonary hypertension (pg. 3325, left col., last para.).  Bertero also teaches the particular glutaminase (GLS1) inhibitors, C968 and CB-839 are effective in reducing GLS activity (pg. 3325, left col.).  Bertero further teaches a known pharmacological inhibitor of YAP was also effective in improving GLS activity, pulmonary arteriolar stiffness and pulmonary hypertension (pg. 3323, right col., last para.).  Bertero suggests the usage of said inhibitors for treating vascular stiffness and pulmonary hypertension (pg. 3332, left col. 1st para.) and suggests the particular combination of verteporfin and CB-839 for the treatment of pulmonary hypertension (pg. 3331, right col.).
	While Bertero expressly suggests the particular combination of YAP1/WWRT1 inhibiting agent and a glutaminase inhibiting agent, Bertero is silent to a therapeutic particle comprising a biocompatible polymer in combination with said YAP1/WWRT1 inhibiting agent and said glutaminase inhibiting agent.
	Hanes teaches incorporating GLS inhibitors into biocompatible polymeric nanoparticles for drug delivery (abstract; [0046]-[0048]).  
The references are both drawn to the treatment of diseases that respond to inhibition of GLS, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have included the particular inhibitors of glutaminase, verteporfin and CB-839, into the biocompatible polymeric particles of Hanes with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Bertero expressly suggests the particular combination of verteporfin and CB-839 and Hanes teaches glutaminase inhibitors are generally poorly soluble, metabolically unstable and/or require high doses and, as such, formulating said inhibitors into a polymeric nanoparticle formulation provides sustained delivery of said inhibitors and enhanced efficacy compared to unencapsulated inhibitors (abstract).
Regarding instant claim 2, Bertero is also silent to the particular polymer particle material, poly(lactic-co-glycolic acid). 
Hanes also teaches the particular polymeric particle material, poly(lactic-co-glycolic acid) ([0046], [0048]).
 It would have further been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have included the particular polymeric particle material, poly(lactic-co-glycolic acid), in the invention of Bertero/Hanes because Hanes teaches that poly(lactic-co-glycolic acid) is a suitable polymeric material to formulate GLS-inhibitor carrying nanoparticles.  The selection of a known material based on its suitability for its intended purpose supports a prima facie case of obviousness (MPEP 2144.07).
Regarding instant claim 7, Bertero is silent to particles being about 1-5 micrometers.
Hanes also teaches that nanoparticles includes particle sizes of less than about 1 micron in diameter.  The term “about” in Hanes and in the instant claims allows for values slightly lower and slightly higher than the recited values.  Accordingly, Hanes’ teaching of “less than about 1 micron” overlaps with the lower end of the claimed range “about 1-5 microns”.  MPEP 2144.05 states, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”.
Regarding instant claim 8, Bertero is silent to release of the inhibitors about 1-3 days after administration.
Hanes also teaches glutaminase inhibitor-loaded PLGA-PEG nanoparticles deliver high glutaminase inhibitor levels up to 3 days post intravenous nanoparticle administration in vivo ([0153]).
It would have further been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have included release of the inhibitors about 1 days to about 3 days after administration with a reoanable expectation of success because Hanes teaches that incorporating the GLS-inhibitors into poly(lactic-co-glycolic acid) nanoparticles yields release of about 1-3 days after administration.  A skilled artisan would have reasonably expected the combination of components to yield said release profile.
	Thus, the combined teachings of Bertero and Hanes render the instant claims prima facie obvious.

Response to Arguments
Applicant's arguments, filed 4/25/2022, regarding the 103 rejection over Bertero and Hanes have been fully considered but they are not persuasive. 
	Applicant argues that Bertero never administered a YAP inhibitor in combination with a GLS1 inhibitor and only posits that they could be combined.  Remarks, page 4.
	In response, it is respectfully submitted that while Bertero does not provide a reduction to practice teaching, Bertero explicitly suggests the combination of verteporfin and CB-839 (pg. 3331, right col.).  Based on the teachings of Bertero, one of ordinary skill in the art would have been able to immediately envisage combining verteporfin with CB-839.  Such a suggestion is an established rationale that supports a conclusion of obviousness (MPEP 2143(I)(G)).  For these reasons, applicant’s argument is not persuasive.
	Applicant argues that the combination of verteporfin and CB-839 results in an unexpected and surprising synergistic effect and points to pages 34-35 of the specification as well as Figures 4A-6C to support their argument.  Remarks, pages 4-5.
	In response, it is respectfully submitted that MPEP 716.02(d) states, 
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.)
	
The instant claims do not specify any particular amount of active agent and, thus, effectively claim any therapeutic amount whereas the data presented is specifically for a dosage amount of 4 mg of verteporfin and 4 mg of CB-839.  The showing does not provide a representative number of data points for dosages over the entire scope of the claim.  Thus, the data is not commensurate in scope with the claims and, as such, not sufficient to rebut a prima facie case of obviousness.
	It is also noted that the data in Figures 4B-4D, compare verteporfin microparticles, CB-839 microparticles and combination microparticles.  The data shows very similar results for the Fulton Index (about .58) and RVSP (just under 100) for each group.  Thus, it is not readily apparent that the results in Figures 4B-4D are unexpected and significant.  MPEP 716.02(b) states that is the burden of Applicant to a) establish results are unexpected and significant and b) explain the data.  Mere conclusions are not sufficient. 
	Regarding the data in Figures 5A-6C, the data appears to be promising, however the lack of quantitative comparisons such as percent decrease are not provided.  MPEP 716.02(a) states, “a greater than additive effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected... Applicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage”.  Further explanation of why the data is unexpected and significant is needed.  Thus, for these reasons, Applicant’s argument regarding unexpected results is found unpersuasive.  
	Said rejection is maintained.

Claim 3 stands rejected under 35 U.S.C. 103 as being unpatentable over Bertero et al. (“Vascular stiffness mechanoactivates YAP/TAZ-dependent glutaminolysis to drive pulmonary hypertension”, The Journal of Clinical Investigation, September 2016, Vol.  126, No. 9, pp. 3313-3335; hereafter as “Bertero”) in view of Hanes et al. (US 2017/0209387 A1, Jul. 27, 2017, hereafter as “Hanes”), as applied to claims 1 and 2 above, and further in view of Klose et al. (“How porosity and size effect the drug release mechanisms from PLGA-based microparticles”, International Journal of Pharmaceutics, Vol. 314, Issue 2, May 18, 2006, pp. 198-206; hereafter as “Klose”).
The instant invention is described above.
Bertero and Hanes teach the elements discussed above.
Bertero and Hanes are silent to the poly(lactic-co-glycolic) acid (PLGA) particles being porous in structure.
	Klose teaches that modifying bioactive-loaded PLGA particles to include pores alters the release of the active agent (sections 2.7 and 3.2; Fig.2).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have included porous PLGA particles in the invention of Bertero/Hanes as suggested by Klose with a reasonable expectation of success because Klose teaches that including pores in a PLGA particle will effectively alter the release kinetics of the active agent.  A skilled artisan would have been motivated to do so in order to optimize the release kinetics of the particle depending on the release kinetics desired.
	Thus, the combined teachings of Bertero, Hanes and Klose render the instant claim prima facie obvious.

Response to Arguments
Applicant's arguments, filed 4/25/2022, regarding the 103 rejection over Bertero, Hanes and Klose have been fully considered but they are not persuasive. 
	Applicant relies on the same arguments as presented for the 103 rejection over Bertero and Hanes (described above).
	In response, it is respectfully submitted that for the same reasons as discussed above, Applicant’s arguments are found unpersuasive.  
	Thus, said rejection is maintained.

Conclusion
All claims have been rejected; no claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CASEY S HAGOPIAN/Examiner, Art Unit 1617